Electronically Filed
                                                         Supreme Court
                                                         SCPW-12-0000128
                                                         26-APR-2012
                                                         11:50 AM



                         NO. SCPW-12-0000128


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                    CHRIS GRINDLING, Petitioner,


                                 vs.


     THE HONORABLE JOSEPH E. CARDOZA, JUDGE OF THE CIRCUIT

   COURT OF THE SECOND CIRCUIT, STATE OF HAWAI'I, Respondent.


                         ORIGINAL PROCEEDING


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of the motion for reconsideration of


the March 30, 2012 order denying the petition for a writ of


mandamus,


          IT IS HEREBY ORDERED that the motion for


reconsideration is denied.


          DATED:    Honolulu, Hawai'i, April 26, 2012.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr.

                                /s/ Sabrina S. McKenna